Title: From John Adams to Thomas Welsh, 19 January 1797
From: Adams, John
To: Welsh, Thomas



Dear Sir
Philadelphia January 19. 1797

After wishing you many happy and prosperous returns of the Season, and a Speedy mitigation of the Severity of the Winter, I wish to know whether you have any Letters from my Sons. I have Seen a Short one, from Thomas to his Mother of the 5th Oct. which came I Suppose by the Vessell from Rotterdam and gave me hopes that more, might come by the Same Opportunity.
I Should be obliged to you, if any News Should arrive at the Eastward, concerning the Conduct of the French or Spaniards, towards our Commerce in the West Indies, that you would give me as early notice of it as possible. The Conduct of Spain, in adopting the System of Brigandage hitherto confined to the English and French is the most cool, and unprovoked Injustice that ever was heard of; if it is true. If France should declare War against Us, or force a defensive War upon Us, are the Printers of the Chronicle prepared to emigrate, like Madam Draper. Have the French Tories Stipulated, or obtained Republican Assurances of Compensation, like the old Loyalists in Case of their being obliged to Seek an Assylum in Paris? How many in Boston do you think would join the Sansculotte and Jacobin Standard in Case forty or fifty thousand Mounsieur Citizens should come in forty Ships of the Line and a thousand Transports to Boston or New York, or Charlston or Philadelphia? Do you think Governor Adams would carry his Republican Zeal So far as to put on the tricouloured Cockade? Would James Winthrop in his Zeal for fulfilling Prophecies vote an Act with the Atheists and Deists who are to pull down Antichrist?
Remember how confidential these Sallies must be, as they come from one in the critical Situation of your Friend
John Adams